Rule 123. Application for Relief.

    (a) Contents of applications for relief.—Unless another form is elsewhere prescribed
by these rules, an application for an order or other relief shall be made by filing a written
application for such order or relief with proof of service on all other parties. The
application shall contain or be accompanied by any matter required by a specific
provision of these rules governing such an application, shall state with particularity the
grounds on which it is based, and shall set forth the order or relief sought. If an
application is supported by briefs, verified statements, or other papers, they shall be
served and filed with the application. An application may be made in the alternative and
[pray for]seek such alternative relief or action by the court as may be appropriate. All
grounds for relief demanded shall be stated in the application and failure to state a
ground shall constitute a waiver thereof. Except as otherwise prescribed by these rules,
a request for more than one type of relief may be combined in the same application.

    (b) Answer.—Any party may file an answer to an application within 14 days after
service of the application, but applications under Chapter 17 (effect of appeals;
supersedeas and stays), or for delay in remand of the record, may be acted upon after
reasonable notice, unless the exigency of the case is such as to impel the court to
dispense with such notice. The court may shorten or extend the time for answering any
application. Answers shall be deemed filed on the date of mailing if first class, express,
or priority United States Postal Service mail is utilized.

    (c) Speaking applications.—An application or answer which sets forth facts which
do not already appear of record shall be verified by some person having knowledge of
the facts, except that the court, upon presentation of such an application or answer
without a verified statement, may defer action pending the filing of a verified statement
or it may in its discretion act upon it in the absence of a verified statement if the
interests of justice so require.

   (d) Oral argument.—Unless otherwise ordered by the court, oral argument will not
be permitted on any application.

   (e) Power of single judge to entertain applications.—In addition to the authority
expressly conferred by these rules or by law or rule of court, a single judge of an
appellate court may entertain and may grant or deny any request for relief which under
these rules may properly be sought by application, except that an appellate court may
provide by order or rule of court that any application or class of applications must be
acted upon by the court. The action of a single judge may be reviewed by the court
except for actions of a single judge under [Rule]Pa.R.A.P. 3102(c)(2) (relating to
quorum in Commonwealth Court in any election matter).
   (f) Certificate of compliance with Public Access Policy of the Unified Judicial
System of Pennsylvania: Case Records of the Appellate and Trial Courts.—An
application or answer filed under this Rule shall contain the certificate of
compliance required by Pa.R.A.P. 127.


    Official Note: The 1997 amendment precludes review by the Commonwealth Court
of actions of a single judge in election matters.




                                        2
                             [This is an entirely new Rule.]

Rule 127.     Confidential Information and Confidential Documents. Certification.

    (a) Unless public access is otherwise constrained by applicable authority, any
attorney or any unrepresented party who files a document pursuant to these rules shall
comply with the requirements of Sections 7.0 and 8.0 of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts (“Public Access Policy”). In accordance with the Policy, the filing shall include a
certification of compliance with the Policy and, as necessary, a Confidential Information
Form, unless otherwise specified by rule or order of court, or a Confidential Document
Form.

   (b) Unless an appellate court orders otherwise, case records or documents that are
sealed by a court, government unit, or other tribunal shall remain sealed on appeal.


    Official Note: Paragraph (a)—“Applicable authority” includes but is not limited to
statute, procedural rule, or court order. The Public Access Policy of the Unified Judicial
System of Pennsylvania: Case Records of the Appellate and Trial Courts (“Public
Access Policy”) can be found at http://www.pacourts.us/public-records. Sections 7.0(D)
and 8.0(D) of the Public Access Policy provide that the certification shall be in
substantially the following form:

       I certify that this filing complies with the provisions of the Public Access
       Policy of the Unified Judicial System of Pennsylvania: Case Records of
       the Appellate and Trial Courts that require filing confidential information
       and documents differently than non-confidential information and
       documents.

    Appropriate forms can be found at http://www.pacourts.us/public-records. Pursuant
to Section 7.0(C) of the Policy, a court may adopt a rule or order that permits, in lieu of a
Confidential Information Form, the filing of a document in two versions, that is, a
“Redacted Version” and an “Unredacted Version.” For certification of the Reproduced
Record and Supplemental Reproduced Record in compliance with the Public Access
Policy, see Pa.R.A.P. 2152, 2156, 2171, and accompanying notes.

   Paragraph (b)—Once a document is sealed, it shall remain sealed on appeal unless
the appellate court orders, either sua sponte or on application, that the case record or
document be opened.




                                             3
Rule 531. Participation by Amicus curiae.

    (a) General.—An amicus curiae is a non-party interested in the questions involved
in any matter pending in an appellate court.

   (b) Briefs

       (1) Amicus curiae Briefs Authorized.—An amicus curiae may file a brief (i) during
   merits briefing; (ii) in support of or against a petition for allowance of appeal, if the
   amicus curiae participated in the underlying proceeding as to which the petition for
   allowance of appeal seeks review; or (iii) by leave of court. An amicus curiae does
   not need to support the position of any party in its brief.

       (2) Content.—An amicus curiae brief must contain a statement of the interest of
   amicus curiae. The statement of interest shall disclose the identity of any person or
   entity other than the amicus curiae, its members, or counsel who (i) paid in whole or
   in part for the preparation of the amicus curiae brief or (ii) authored in whole or in
   part the amicus curiae brief. It does not need to contain a Statement of the Case and
   does not need to address jurisdiction or the order or other determinations in
   question. An amicus curiae brief shall contain the certificate of compliance
   required by Pa.R.A.P. 127.

      (3) Length.—An amicus curiae brief under subparagraph (b)(1)(i) is limited to
   7,000 words. An amicus curiae brief under subparagraph (b)(1)(ii) is limited to 4,500
   words. An amicus curiae brief under subparagraph (b)(1)(iii) is limited to the length
   specified by the court in approving the motion or, if no length is specified, to half the
   length that a party would be permitted under the rules of appellate procedure. Any
   amicus curiae brief must comply with the technical requirements for briefs, including
   certificates of compliance, set forth in Pa.R.A.P. 1115, 2135(b)—(d), 2171—2174,
   and 2187, or other pertinent rules.

      (4) Time for filing briefs.—An amicus curiae brief must be filed on or before the
   date of the filing of the party whose position as to affirmance or reversal the amicus
   curiae will support. If the amicus curiae will not support the position of any party, the
   amicus curiae brief must be filed on or before the date of the appellant’s filing. In an
   appeal proceeding under Pa.R.A.P. 2154(b), 2185(c), and 2187(b), the amicus
   curiae must file on or before the date of service of the advance text by the party
   whose position as to affirmance or reversal the amicus curiae supports or, if the
   amicus curiae does not support the position of any party, on or before the date of
   service of the advance text of the appellant.




                                             4
   (c) Oral argument.—Oral argument may be presented by amicus curiae only as the
appellate court may direct. Requests for leave to present oral argument shall be by
application and will be granted only for extraordinary reasons.


  Official Note: The Pennsylvania Supreme Court has held that "[a]n amicus curiae is
not a party and cannot raise issues that have not been preserved by the parties."
Commonwealth v. Cotto, 753 A.2d 217, 224 n.6 (Pa. 2000). In addition, the Court
shares the view of the United States Supreme Court that "[a]n amicus curiae brief that
brings to the attention of the Court relevant matter not already brought to its attention by
the parties may be of considerable help to the Court. An amicus curiae brief that does
not serve this purpose burdens the Court, and its filing is not favored." See U.S.
Supreme Ct. R. 37.1.

  The rule allows interested persons to be amicus curiae as to one or more questions
during the merits briefing on that question. An amicus curiae can file a brief of right in
support of or against a petition for allowance of appeal only if the amicus curiae
participated in the underlying proceedings giving rise to the order for which further
review is sought. Any persons wishing to file amicus curiae briefs in any other
circumstance must seek leave of court.

  The 2016 amendment to the rule set forth content and length requirements for amicus
curiae briefs. The amendment also established a requirement that all amicus curiae
briefs include a statement of interest disclosing whether any party to the appeal has
paid in whole or in part for the preparation of the brief.

   The 2011 amendment to the rule clarified when those filing amicus curiae briefs
should serve and file their briefs when the appellant has chosen or the parties have
been directed to proceed under the rules related to large records (Pa.R.A.P. 2154(b)),
advance text (Pa.R.A.P. 2187(b)) and definitive copies (Pa.R.A.P. 2185(c)). Under
those rules, the appellant may defer preparation of the reproduced record until after the
briefs have been served. The parties serve on one another (but do not file) advance
texts of their briefs within the times required by Pa.R.A.P. 2185(c). At the time they file
their advance texts, each party includes certified record designations for inclusion in the
reproduced record. The appellant must then prepare and file the reproduced record
within 21 days of service of the appellee’s advance text (Pa.R.A.P. 2186(a)(2)). Within
14 days of the filing of the reproduced record, each party that served a brief in advance
text may file and serve definitive copies of their briefs. The definitive copy must include
references to the pages of the reproduced record, but it may not otherwise include
changes from the advance text other than correction of typographical errors. Those
filing amicus curiae briefs may choose to serve an advance text and then file and serve
definitive copies according to the procedure required of the parties or they may choose
to file a definitive brief without citations to the reproduced record.

                                             5
Rule 552. Application to [Lower]Trial Court for Leave to Appeal [In Forma
Pauperis]In Forma Pauperis.

   (a) General rule.—A party who is not eligible to file a verified statement under
[Rule]Pa.R.A.P. 551 (continuation of in forma pauperis status for purposes of appeal)
may apply to the [lower]trial court for leave to proceed on appeal [in forma
pauperis]in forma pauperis. The application may be filed before or after the taking of
the appeal, but if filed before the taking of the appeal, the application shall not extend
the time for the taking of the appeal.

    (b)       Accompanying       verified  statement.—Except          as     prescribed    in
[Subdivision]paragraph (d) of this rule, the application shall be accompanied by a
verified statement substantially conforming to the requirements of [Rule]Pa.R.A.P. 561
(form of IFP verified statement) showing in detail the inability of the party to pay the fees
and costs provided for in Chapter 27 (fees and costs in appellate courts and on appeal).

   (c) No filing fee required.—The clerk of the [lower]trial court shall file an application
under this rule without the payment of any filing fee.

   (d) Automatic approval in certain cases.—If the applicant is represented by counsel
who certifies on the application or by separate document that the applicant is indigent
and that such counsel is providing free legal service to the applicant, the clerk of the
[lower]trial court shall forthwith enter an order granting the application. The clerk may
accept and act on an application under this [subdivision]paragraph without an
accompanying verified statement by the party.

    (e)      Consideration and action by the court.—Except as prescribed in
[Subdivision]paragraph (d) of this rule, the application and verified statement shall be
submitted to the court, which shall enter its order thereon within 20 days from the date
of the filing of the application. If the application is denied, in whole or in part, the court
shall briefly state its reasons.

   (f) Certificate of compliance with Public Access Policy of the Unified Judicial
System of Pennsylvania: Case Records of the Appellate and Trial Courts.—An
application filed under this Rule shall contain the certificate of compliance
required by Pa.R.A.P. 127.

  Official Note: Extends the substance of former Supreme Court Rule 61(b) (part) and
61(c) (part) to the Superior and Commonwealth Courts and provides for action by the
clerk in lieu of the court. It is anticipated that an application under this rule ordinarily
would be acted upon prior to the docketing of the appeal in the appellate court and the
transmission of the record.


                                              6
  Relief from requirements for posting a supersedeas bond in civil matters must be
sought under [Rule]Pa.R.A.P. 1732 (application for stay or injunction pending appeal)
and relief from bail requirements in criminal matters must be sought as prescribed by
[Rule]Pa.R.A.P. 1762 (release in criminal matters), but under [Rule]Pa.R.A.P. 123
(applications for relief) and applications under [Rule]Pa.R.A.P. 552 (or 553) and other
rules may be combined into a single document.

***




                                          7
Rule 752. Transfers Between Superior and Commonwealth Courts.

   (a) General rule.—The Superior Court and the Commonwealth Court, on their own
motion or on application of any party, may transfer any appeal to the other court for
consideration and decision with any matter pending in such other court involving the
same or related questions of fact, law, or discretion.

    (b) Content of application; answer.—The application shall contain a statement of the
facts necessary to an understanding of the same or related questions of fact, law, or
discretion; a statement of the questions themselves; and a statement of the reasons
why joint consideration of the appeals would be desirable. The application shall be
served on all other parties to all appeals or other matters involved, and shall include or
have annexed thereto a copy of each order from which any appeals involved were taken
and any findings of fact, conclusions of law, and opinions relating thereto. Any other
party to any appeal or other matter involved may file an answer in opposition in
accordance with [Rule]Pa.R.A.P. 123(b). An application or answer filed under this
Rule shall contain the certificate of compliance required by Pa.R.A.P. 127. The
application and answer shall be submitted without oral argument unless otherwise
ordered.

   (c) Effect of filing application.—An application to transfer under this rule shall not
stay proceedings in any appeal or other matter involved unless the appellate court in
which the appeal or other matter is pending or a judge thereof shall so order.

    (d) Grant of application.—If the application to transfer is granted the prothonotary of
the transferor court shall transfer the record of the appeal involved to the prothonotary
of the transferee court, who shall immediately give written notice by first class mail of
the transfer to all parties to all appeals or other matters involved. The notice shall set
forth any necessary changes in the schedule in the transferee court for concurrent
briefing and argument of the original and transferred appeals or other matters.


  Official Note: Based on 42 Pa.C.S. § 705 (transfers between intermediate appellate
courts).




                                            8
Rule 910. Jurisdictional Statement. Content. Form.

   (a) General rule.[ ]—The jurisdictional statement required by [Rule]Pa.R.A.P. 909
shall contain the following in the order set forth:

      (1) A reference to the official and unofficial reports of the opinions delivered in
   the courts below, if any, and if reported, the citation thereto. Any unreported opinions
   shall be appended to the jurisdictional statement;

       (2) A statement of the basis, either by Act of Assembly or general rule, for the
   jurisdiction of the Supreme Court or the cases believed to sustain that jurisdiction;

       (3) The text of the order in question, or the portions thereof sought to be
   reviewed, and the date of its entry in the court. The order may be appended to the
   statement;

      (4) A concise statement of the procedural history of the case; and

       (5) The questions presented for review, expressed in the terms and the
   circumstances of the case but without unnecessary detail. The statement of
   questions presented will be deemed to include every subsidiary question fairly
   comprised therein. Only the questions set forth in the statement, or fairly comprised
   therein will ordinarily be considered by the Court.

   (b) Matters of form.[ ]—The jurisdictional statement need not be set forth in
numbered paragraphs in the manner of a pleading. It shall be as short as possible and
shall not exceed 1000 words, excluding the appendix.

   (c) Certificate of compliance.

       (1) Word count.—A jurisdictional statement that does not exceed five pages
   when produced on a word processor or typewriter shall be deemed to meet the
   requirements of [subdivision]paragraph (b) of this rule. In all other cases, the
   attorney or the unrepresented filing party shall include a certification that the
   statement complies with the word count limits. The certificate may be based on the
   word count of the word processing system used to prepare the statement.

      (2) Public Access Policy of the Unified Judicial System of Pennsylvania:
   Case Records of the Appellate and Trial Courts.—A jurisdictional statement
   shall contain the certificate of compliance required by Pa.R.A.P. 127.



                                            9
   (d) Nonconforming statements.[ ]—The Prothonotary of the Supreme Court shall
not accept for filing any statement that does not comply with this rule. [He]The
Prothonotary shall return [it]the statement to the appellant, and inform all parties in
which respect the statement does not comply with the rule. The prompt filing and
service of a new and correct statement within seven days after return by the
Prothonotary shall constitute a timely filing of the jurisdictional statement.




                                          10
Rule 911. Answer to Jurisdictional Statement. Content. Form.

    (a) General rule.[ ]—An answer to a jurisdictional statement shall set forth any
procedural, substantive, or other argument or ground why the order appealed from is
not reviewable as of right and why the Supreme Court should not grant an appeal by
allowance. The answer need not be set forth in numbered paragraphs in the manner of
a pleading and shall not exceed 1000 words.

    (b) Certificate of compliance.

       (1) Word count.—An answer to a jurisdictional statement that does not exceed
   five pages when produced on a word processor or typewriter shall be deemed to
   meet the requirements of [subdivision]paragraph (a) of this rule. In all other cases,
   the attorney or the unrepresented filing party shall include a certification that the
   answer complies with the word count limits. The certificate may be based on the
   word count of the word processing system used to prepare the answer.

      (2) Public Access Policy of the Unified Judicial System of Pennsylvania:
   Case Records of the Appellate and Trial Courts.—An answer to a jurisdictional
   statement shall contain the certificate of compliance required by Pa.R.A.P.
   127.


  Official Note: The Supreme Court has, in a number of cases, determined that a party
has no right of appeal, but has treated the notice of appeal as a petition for allowance of
appeal and granted review. See Gossman v. Lower Chanceford Tp. Bd. of Supervisors,
[503 Pa. 392, ]469 A.2d 996 (Pa. 1983); Xpress Truck Lines, Inc. v. Pennsylvania
Liquor Control Board, [503 Pa. 399, ]469 A.2d 1000 (Pa. 1983); O’Brien v. State
Employment Retirement Board, [503 Pa. 414, ]469 A.2d 1008 (Pa. 1983). See also
Pa.R.A.P. 1102. Accordingly, a party opposing a jurisdictional statement shall set forth
why the order appealed from is not reviewable on direct appeal and why the Court
should not grant an appeal by allowance.




                                            11
Rule 1115. Content of the Petition for Allowance of Appeal.

   (a) General rule.—The petition for allowance of appeal need not be set forth in
numbered paragraphs in the manner of a pleading, and shall contain the following
(which shall, insofar as practicable, be set forth in the order stated):

      (1)[.] A reference to the official and unofficial reports of the opinions delivered in
   the courts below, if any, and if reported. Any such opinions shall be appended as
   provided in item 6 of paragraph (a) of this rule.

       (2)[.] The text of the order in question, or the portions thereof sought to be
   reviewed, and the date of its entry in the appellate court below. If the order is
   voluminous, it may, if more convenient, be appended to the petition.

       (3)[.] The questions presented for review, expressed in the terms and
   circumstances of the case but without unnecessary detail. The statement of
   questions presented will be deemed to include every subsidiary question fairly
   comprised therein. Only the questions set forth in the petition, or fairly comprised
   therein, will ordinarily be considered by the court in the event an appeal is allowed.

      (4)[.] A concise statement of the case containing the facts material to a
   consideration of the questions presented.

     (5)[.] A concise statement of the reasons relied upon for allowance of an appeal.
   See Pa.R.A.P. 1114.

       (6)[.] There shall be appended to the petition a copy of any opinions delivered
   relating to the order sought to be reviewed, as well as all opinions of government
   units, trial courts, or [lower]intermediate appellate courts in the case, and, if
   reference thereto is necessary to ascertain the grounds of the order, opinions in
   companion cases. If an application for reargument was filed in the Superior Court or
   Commonwealth Court, there also shall be appended to the petition a copy of any
   order granting or denying the application for reargument. If whatever is required by
   this paragraph to be appended to the petition is voluminous, it may, if more
   convenient, be separately presented.

      (7)[.] There shall be appended to the petition the verbatim texts of the pertinent
   provisions of constitutional provisions, statutes, ordinances, regulations, or other
   similar enactments which the case involves, and the citation to the volume and page
   where they are published, including the official edition, if any.

      (8)    The certificate of compliance required by Pa.R.A.P. 127.


                                            12
   (b) Caption and parties.—All parties to the proceeding in the intermediate appellate
court [below ]shall be deemed parties in the Supreme Court, unless the petitioner shall
notify the Prothonotary of the Supreme Court of the belief of the petitioner that one or
more of the parties below have no interest in the outcome of the petition. A copy of such
notice shall be served on all parties to the matter in the [lower]intermediate appellate
court, and a party noted as no longer interested may remain a party in the Supreme
Court by filing a notice that he has an interest in the petition with the Prothonotary of the
Supreme Court. All parties in the Supreme Court other than petitioner shall be named
as respondents, but respondents who support the position of the petitioner shall meet
the time schedule for filing papers which is provided in this chapter for the petitioner,
except that any response by such respondents to the petition shall be filed as promptly
as possible after receipt of the petition.

    (c) No supporting brief.—All contentions in support of a petition for allowance of
appeal shall be set forth in the body of the petition as provided by item 5 of paragraph
(a) of this rule. Neither the briefs below nor any separate brief in support of a petition for
allowance of appeal will be received, and the Prothonotary of the Supreme Court will
refuse to file any petition for allowance of appeal to which is annexed or appended any
brief below or supporting brief.

   (d) Essential requisites of petition.—The failure of a petitioner to present with
accuracy, brevity, and clearness whatever is essential to a ready and adequate
understanding of the points requiring consideration will be a sufficient reason for
denying the petition.

    (e) Multiple petitioners.—Where permitted by Pa.R.A.P. 512 a single petition for
allowance of appeal may be filed.

   (f) Length.—A petition for allowance of appeal shall not exceed 9,000 words. A
petition for allowance of appeal that does not exceed 20 pages when produced by a
word processor or typewriter shall be deemed to meet the 9,000 word limit. In all other
cases, the attorney or the unrepresented filing party shall include a certification that the
petition complies with the word count limit. The certificate may be based on the word
count of the word processing system used to prepare the petition.

   (g) Supplementary matter.—The cover of the petition for allowance of appeal, pages
containing the table of contents, table of citations, proof of service, signature block, and
anything appended to the petition under subparagraphs (a)(6) and (a)(7) shall not count
against the word count limitations of this rule.


  Official Note: Former Supreme Court Rule 62 permitted the petitioner in effect to
dump an undigested mass of material (such as briefs in and opinions of the court below)

                                             13
in the lap of the Supreme Court, with the burden on the individual justices and their law
clerks to winnow the wheat from the chaff. This rule, which is patterned after U.S.
Supreme Court Rule 14, places the burden on the petitioner to prepare a succinct and
coherent presentation of the case and the reasons in support of allowance of appeal.

   Where an appellant desires to challenge the discretionary aspects of a sentence of a
trial court the "petition for allowance of appeal" referred to in 42 Pa.C.S. § 9781(b) is
deferred until the briefing stage, and the appeal is commenced by filing a notice of
appeal pursuant to Chapter 9 rather than a petition for allowance of appeal pursuant to
Chapter 11. Commonwealth v. Tuladziecki, 522 A.2d 17, 18 (Pa. 1987). See note to
Pa.R.A.P. 902; Pa.R.A.P. 2116(b) and the note thereto; Pa.R.A.P. 2119(f) and the note
thereto.

***




                                           14
Rule 1116. Answer to the Petition for Allowance of Appeal.

    (a) General rule.—Except as otherwise prescribed by this rule, within 14 days after
service of a petition for allowance of appeal an adverse party may file an answer. The
answer shall be deemed filed on the date of mailing if first class, express, or priority
United States Postal Service mail is utilized. The answer need not be set forth in
numbered paragraphs in the manner of a pleading, shall set forth any procedural,
substantive or other argument or ground why the order involved should not be reviewed
by the Supreme Court, and shall comply with Pa.R.A.P. 1115(a).7. No separate motion
to dismiss a petition for allowance of appeal will be received. A party entitled to file an
answer under this rule who does not intend to do so shall, within the time fixed by these
rules for filing an answer, file a letter stating that an answer to the petition for allowance
of appeal will not be filed. The failure to file an answer will not be construed as
concurrence in the request for allowance of appeal.

    (b) Children’s fast track appeals.—In a children’s fast track appeal, within 10 days
after service of a petition for allowance of appeal, an adverse party may file an answer.

    (c) Length.—An answer to a petition for allowance of appeal shall not exceed 9,000
words. An answer that does not exceed 20 pages when produced by a word processor
or typewriter shall be deemed to meet the 9,000 word limit. In all other cases, the
attorney or the unrepresented filing party shall include a certification that the answer
complies with the word count limit. The certificate may be based on the word count of
the word processing system used to prepare the answer.

   (d) Supplementary matter.—The cover of the answer, pages containing the table of
contents, table of citations, proof of service, signature block, and anything appended to
the answer shall not count against the word count limitations of this rule.

   (e) Certificate of compliance with Public Access Policy of the Unified Judicial
System of Pennsylvania: Case Records of the Appellate and Trial Courts.—An
answer to a petition for allowance of appeal shall contain the certificate of
compliance required by Pa.R.A.P. 127.


  Official Note: This rule and Pa.R.A.P. 1115 contemplate that the petition and answer
will address themselves to the heart of the issue, such as whether the Supreme Court
ought to exercise its discretion to allow an appeal, without the need to comply with the
formalistic pattern of numbered averments in the petition and correspondingly
numbered admissions and denials in the response. While such a formalistic format is
appropriate when factual issues are being framed in a trial court (as in the petition for
review under Chapter 15) such a format interferes with the clear narrative exposition
necessary to outline succinctly the case for the Supreme Court in the allocatur context.

                                             15
Rule 1123. Denial of Appeal; Reconsideration.

    (a) Denial. If the petition for allowance of appeal is denied the Prothonotary of the
Supreme Court shall immediately give written notice in person or by first class mail of
the entry of the order denying the appeal to each party who has appeared in the
Supreme Court. After the expiration of the time allowed by [Subdivision]paragraph (b)
of this rule for the filing of an application for reconsideration of denial of a petition for
allowance of appeal, if no application for reconsideration is filed, the Prothonotary of the
Supreme Court shall notify the prothonotary of the appellate court below of the denial of
the petition.

    (b) Reconsideration. Applications for reconsideration of denial of allowance of
appeal are not favored and will be considered only in the most extraordinary
circumstances. An application for reconsideration of denial of a petition for allowance of
appeal shall be filed with the Prothonotary of the Supreme Court within fourteen days
after entry of the order denying the petition for allowance of appeal. In a children’s fast
track appeal, the application for reconsideration of denial of a petition for allowance of
appeal shall be filed with the Prothonotary of the Supreme Court within 7 days after
entry of the order denying the petition for allowance of appeal. Any application filed
under this [subdivision]paragraph must comport with the following:

       (1) Briefly and distinctly state grounds which are confined to intervening
   circumstances of substantial or controlling effect.

      (2) Be supported by a certificate of counsel to the effect that it is presented in
   good faith and not for delay. Counsel must also certify that the application is
   restricted to the grounds specified [in Paragraph (1) of this subdivision]under
   subparagraph (b)(1).

       (3) Contain the certificate of compliance required by Pa.R.A.P. 127.

   No answer to an application for reconsideration will be received unless requested by
the Supreme Court. Second or subsequent applications for reconsideration, and
applications for reconsideration which are out of time under this rule, will not be
received.

   (c) Manner of filing. If the application for reconsideration is transmitted to the
prothonotary of the appellate court by means of first class, express, or priority United
States Postal Service mail, the application shall be deemed received by the
prothonotary for the purposes of [Rule]Pa.R.A.P. 121(a) (filing) on the date deposited in
the United States mail as shown on a United States Postal Service Form 3817
Certificate of Mailing, or other similar United States Postal Service form from which the
date of deposit can be verified. The certificate of mailing or other similar Postal Service

                                             16
form from which the date of deposit can be verified shall be cancelled by the Postal
Service, shall show the docket number of the matter in the court in which
reconsideration is sought, and shall be enclosed with the application or separately
mailed to the prothonotary. Upon actual receipt of the application, the prothonotary shall
immediately stamp it with the date of actual receipt. That date, or the date of earlier
deposit in the United States mail as prescribed in this [subdivision]paragraph, shall
constitute the date when application was sought, which date shall be shown on the
docket.




                                           17
Rule 1312. Content of the Petition for Permission to Appeal.

   (a) General rule.—The petition for permission to appeal need not be set forth in
numbered paragraphs in the manner of a pleading, and shall contain the following
(which shall, insofar as practicable, be set forth in the order stated):

      (1) A statement of the basis for the jurisdiction of the appellate court.

       (2) The text of the order in question, or the portions thereof sought to be
   reviewed (including the statement by the [lower]trial court or other government unit
   that the order involves a controlling question of law as to which there is a substantial
   ground for difference of opinion and that an immediate appeal from the order may
   materially advance the ultimate termination of the matter), and the date of its entry in
   the trial court or other government unit[ below]. If the order is voluminous, it may, if
   more convenient, be appended to the petition.

      (3) A concise statement of the case containing the facts necessary to an
   understanding of the controlling questions of law determined by the order of the
   [lower]trial court or other government unit.

      (4) The controlling questions of law presented for review, expressed in the terms
   and circumstances of the case but without unnecessary detail. The statement of
   questions presented will be deemed to include every subsidiary question fairly
   comprised therein. Only the questions set forth in the petition, or fairly comprised
   therein, will ordinarily be considered by the court in the event permission to appeal is
   granted.

       (5) A concise statement of the reasons why a substantial ground exists for a
   difference of opinion on the questions and why an immediate appeal may materially
   advance the termination of the matter.

       (6) There shall be appended to the petition a copy of any opinions delivered
   relating to the order sought to be reviewed, as well as all opinions of [lower]trial
   courts or other government units in the case, and, if reference thereto is necessary
   to ascertain the grounds of the order, opinions in companion cases. If whatever is
   required by this paragraph to be appended to the petition is voluminous, it may, if
   more convenient, be separately presented.

      (7) There shall be appended to the petition the verbatim texts of the pertinent
   provisions of constitutional provisions, statutes, ordinances, regulations, or other
   similar enactments which the case involves, and the citation to the volume and page
   where they are published, including the official edition, if any.


                                            18
      (8)    The certificate of compliance required by Pa.R.A.P. 127.

     (b) Caption and parties.—All parties to the proceeding in the [lower]trial court or
other government unit other than petitioner shall be named as respondents, but
respondents who support the position of the petitioner shall meet the time schedule for
filing papers which is prescribed in this chapter for the petitioner, except that any
response by such respondents to the petition shall be filed as promptly as possible after
receipt of the petition.

    (c) No supporting brief.—All contentions in support of a petition for permission to
appeal shall be set forth in the body of the petition as prescribed [by Paragraph (a)(5)
of this rule]under subparagraph (a)(5). Neither the briefs below nor any separate brief
in support of a petition for permission to appeal will be received, and the prothonotary of
the appellate court will refuse to file any petition for permission to appeal to which is
annexed or appended any brief below or supporting brief.

   (d) Essential requisites of petition.—The failure of a petitioner to present with
accuracy, brevity, and clearness whatever is essential to a ready and adequate
understanding of the points requiring consideration will be a sufficient reason for
denying the petition.

   (e) Multiple petitioners.—Where permitted by [Rule]Pa.R.A.P. 512 (joint appeals) a
single petition for permission to appeal may be filed.


  Official Note:          Based on former Commonwealth Court Rule 114.
[Subdivision]subparagraph (a)(2) of this rule makes clear that the order of the tribunal
below must contain a statement that the order involves a controlling question of law as
to which there is a difference of opinion.

  Interlocutory appeals as of right may be taken by filing a notice of appeal under
Chapter 9[ (appeals from lower courts)], rather than by petition under this rule. See
[Rule]Pa.R.A.P. 311[ (interlocutory appeals as of right)].




                                            19
Rule 1314. Answer to the Petition for Permission to Appeal.

 Within 14 days after service of a petition for permission to appeal an adverse party may
file an answer. The answer shall be deemed filed on the date of mailing if first class,
express, or priority United States Postal Service mail is utilized. The answer need not
be set forth in numbered paragraphs in the manner of a pleading, shall set forth any
procedural, substantive, or other argument or ground why the interlocutory order
involved should not be reviewed by the appellate court, and shall comply with
[Rule]Pa.R.A.P. 1312(a)(7) (content of petition for permission to appeal). An answer to
a petition for permission to appeal shall contain the certificate of compliance
required by Pa.R.A.P. 127. No separate motion to dismiss a petition for permission to
appeal will be received. A party entitled to file an answer under this rule who does not
intend to do so shall, within the time fixed by these rules for filing an answer, file a letter
stating that an answer to the petition for permission to appeal will not be filed. The
failure to file an answer will not be construed as concurrence in the request for
permission to appeal.

***




                                              20
Rule 1513. Petition for Review.

    (a) Caption and parties on appeal.[ ]–In an appellate jurisdiction petition for review,
the aggrieved party or person shall be named as the petitioner and, unless the
government unit is disinterested, the government unit and no one else shall be named
as the respondent. If the government unit is disinterested, all real parties in interest, and
not the government unit, shall be named as respondents.

   (b) Caption and parties in original jurisdiction actions.[ ]–The government unit and
any other indispensable party shall be named as respondents. Where a public act or
duty is required to be performed by a government unit, it is sufficient to name the
government unit, and not its individual members, as respondent.

    (c) Form.[ ]–Any petition for review shall be divided into consecutively numbered
paragraphs. Each paragraph shall contain, as nearly as possible, a single allegation of
fact or other statement. When petitioner seeks review of an order refusing to certify an
interlocutory order for immediate appeal, numbered paragraphs need not be used.

   (d) Content of appellate jurisdiction petition for review.[ ]–An appellate jurisdiction
petition for review shall contain the following:

       (1)[.] a statement of the basis for the jurisdiction of the court;

       (2)[.] the name of the party or person seeking review;

      (3)[.] the name of the government unit that made the order or other
   determination sought to be reviewed;

       (4)[.] reference to the order or other determination sought to be reviewed,
   including the date the order or other determination was entered;

      (5)[.] a general statement of the objections to the order or other determination,
   but the omission of an issue from the statement shall not be the basis for a finding of
   waiver if the court is able to address the issue based on the certified record;

       (6)[.] a short statement of the relief sought;[ and]

       (7)[.] a copy of the order or other determination to be reviewed, which shall be
   attached to the petition for review as an exhibit[.]; and

       (8)    the certificate of compliance required by Pa.R.A.P. 127.

   No notice to plead or verification is necessary.

                                             21
    Where there were other parties to the proceedings conducted by the government
unit, and such parties are not named in the caption of the petition for review, the petition
for review shall also contain a notice to participate, which shall provide substantially as
follows:

       If you intend to participate in this proceeding in the (Supreme, Superior or
       Commonwealth, as appropriate) Court, you must serve and file a notice of
       intervention under Pa.R.A.P. 1531 of the Pennsylvania Rules of Appellate
       Procedure within 30 days.

 (e) Content of original jurisdiction petition for review.[ ]–A petition for review addressed
to an appellate court’s original jurisdiction shall contain the following:

       (1)[.] a statement of the basis for the jurisdiction of the court;

       (2)[.] the name of the person or party seeking relief;

      (3)[.] the name of the government unit whose action or inaction is in issue and
   any other indispensable party;

      (4)[.] a general statement of the material facts upon which the cause of action is
   based;

       (5)[.] a short statement of the relief sought;[ and]

       (6)[.] a notice to plead and verification either by oath or affirmation or by verified
   statement[.]; and

       (7)    the certificate of compliance required by Pa.R.A.P. 127.

   (f) Alternative objections.[ ]–Objections to a determination of a government unit and
the related relief sought may be stated in the alternative, and relief of several different
types may be requested.


  Official Note: The 2004 amendments to this rule clarify what must be included in a
petition for review addressed to an appellate court’s appellate jurisdiction and what must
be included in a petition for review addressed to an appellate court’s original jurisdiction.
Where it is not readily apparent whether a "determination" (defined in Pa.R.A.P. 102 as
"[a]ction or inaction by a government unit") is reviewable in the court’s appellate or
original jurisdiction, compliance with the requirements of paragraphs (d) and (e) is
appropriate.

                                             22
  Paragraphs (a) and (b) reflect the provisions of Pa.R.A.P. 501, Pa.R.A.P. 503, Section
702 of the Administrative Agency Law, 2 Pa.C.S. § 702 (Appeals), and Pa.R.C.P. [No. ]
1094 (regarding parties defendant in mandamus actions).

  Government units that are usually disinterested in appellate jurisdiction petitions for
review of their determinations include:

 • the Board of Claims,

  • the Department of Education (with regard to teacher tenure appeals from local
school districts pursuant to section 1132 of the Public School Code of 1949, 24 P.S. §
11-1132),

 • the Environmental Hearing Board,

 • the State Charter School Appeal Board,

 • the State Civil Service Commission, and

 • the Workers’ Compensation Appeal Board.

    The provision for joinder of indispensable parties in original jurisdiction actions
reflects the last sentence of section 761(c) of the Judicial Code, 42 Pa.C.S. § 761(c),
providing for the implementation of ancillary jurisdiction of the Commonwealth Court by
general rule.

   Paragraphs (d) and (e) reflect the differences in proceeding in a court’s original and
appellate jurisdiction, while preserving the need for sufficient specificity to permit the
conversion of an appellate document to an original jurisdiction pleading and vice versa
should such action be necessary to assure proper judicial disposition. See also the
notes to Pa.R.A.P. 1501 and 1502.


Official Note—2014

    The 2014 amendments to Pa.R.A.P. 1513(d) relating to the general statement of
objections in an appellate jurisdiction petition for review are intended to preclude a
finding of waiver if the court is able, based on the certified record, to address an issue
not within the issues stated in the petition for review but included in the statement of
questions involved and argued in a brief. The amendment neither expands the scope of
issues that may be addressed in an appellate jurisdiction petition for review beyond
those permitted in Pa.R.A.P. 1551(a) nor affects Pa.R.A.P. 2116’s requirement that

                                           23
"[n]o question will be considered unless it is stated in the statement of questions
involved [in appellant’s brief] or is fairly suggested thereby."




                                        24
Rule 1516. Other Pleadings Allowed.

 (a) Appellate jurisdiction petitions for review.—No answer or other pleading to an
appellate jurisdiction petition for review is authorized, unless the petition for review is
filed pursuant to the [N]notes to [Rules]Pa.R.A.P. 341 or 1311 (seeking review of a trial
court or other government unit’s refusal to certify an interlocutory order for immediate
appeal), [Rule]Pa.R.A.P. 1573 (review of orders finding an assertion of double jeopardy
frivolous), [Rule]Pa.R.A.P. 1762 (regarding release in criminal matters),
[Rule]Pa.R.A.P. 1770 (regarding placement in juvenile delinquency matters),
[Rule]Pa.R.A.P. 3321 (regarding appeals from decisions of the Legislative
Reapportionment Commission) or [Rule]Pa.R.A.P. 3331 (regarding review of special
prosecutions and investigations). Where an answer is authorized, the time for filing an
answer shall be as stated in [Rule]Pa.R.A.P. 123(b), and the answer shall contain
the certificate of compliance required by Pa.R.A.P. 127.

 (b) Original jurisdiction petitions for review.—Where an action is commenced by filing a
petition for review addressed to the appellate court’s original jurisdiction, the pleadings
are limited to the petition for review, an answer thereto, a reply if the answer contains
new matter or a counterclaim, a counter-reply if the reply to a counterclaim contains
new matter, a preliminary objection, and an answer thereto. A pleading shall contain
the certificate of compliance required by Pa.R.A.P. 127. Every pleading filed after an
original jurisdiction petition for review shall be filed within 30 days after service of the
preceding pleading, but no pleading need be filed unless the preceding pleading is
endorsed with a notice to plead.


   Official Note: The 2004, 2012, and 2013 amendments made clear that, with limited
exceptions, no answer or other pleading to a petition for review addressed to an
appellate court’s appellate jurisdiction is proper. With regard to original jurisdiction
proceedings, practice is patterned after Rules of Civil Procedure 1017(a) (Pleadings
Allowed) and 1026 (Time for Filing. Notice to Plead). The ten additional days in which to
file a subsequent pleading are in recognition of the time required for agency
coordination where the Commonwealth is a party. [See Rule]See Pa.R.A.P. 1762(b)(2)
regarding bail applications. [See Rule]See Pa.R.A.P. 1770 regarding placement in
juvenile delinquency matters.




                                            25
Rule 1571. Determinations of the Board of Finance and Revenue.

   (a) General rule.—Review of a determination of the Board of Finance and Revenue
shall be governed by this chapter and ancillary provisions of these rules, except as
otherwise prescribed by this rule.

  (b) Time for petitioning for review.—A petition for review of a determination of the
Board of Finance and Revenue shall be filed:

       (1) Within 30 days after entry of an order of the Board which does not expressly
   state that it is interlocutory in nature.

       (2) Within 30 days after entry of an order of the Board adopting a determination
   by the Department of Revenue or other government unit made at the direction of the
   Board respecting any matter pending before the Board.

      (3) Where the Board is required by statute to act finally on any matter pending
   before it within a specified period after the matter is filed with the Board and has not
   done so, at any time between:

          (i) the expiration of such specified period; and

          (ii) 30 days after service of actual notice by the Board stating that it has
      failed to act within such period.

    (c) Form.—The petition for review shall contain a statement of the basis for the
jurisdiction of the court; the name of the party seeking review; a statement that the
Board of Finance and Revenue made the determination sought to be reviewed;
reference to the order or other determination sought to be reviewed; and a general
statement of the objections to the order or other determination. The petition for review
need not be verified and shall not contain or have endorsed upon it notice to plead. A
petition for review of a taxpayer or similar party shall name the "Commonwealth of
Pennsylvania" as respondent and a petition for review filed by the Commonwealth of
Pennsylvania shall name all real parties in interest before the Board as respondents.
The petition for review shall contain the certificate of compliance required by
Pa.R.A.P. 127.

   (d) Service.—In the case of a petition for review by a taxpayer or similar party, a
copy of the petition shall be served on the Board of Finance and Revenue and on the
Attorney General by the petitioner in accordance with [Rule]Pa.R.A.P. 1514(c). All
other parties before the Board shall be served as prescribed by [Rule]Pa.R.A.P. 121(b)
(service of all papers required).


                                           26
     (e) Answer.—An answer may not be filed to a petition for review of a determination
of the Board of Finance and Revenue. The Commonwealth may raise any question on
review, although no cross petition for review has been filed by it, and may introduce any
facts in support of its position if 20 days written notice is given to the petitioner prior to
trial of the intention of raising such new questions or presenting new facts.

   (f) Record.—No record shall be certified to the court by the Board of Finance and
Revenue. After the filing of the petition for review, the parties shall take appropriate
steps to prepare and file a stipulation of such facts as may be agreed to and to identify
the issues of fact, if any, which remain to be tried. See Rule 1542 (evidentiary hearing).

   (g) Oral argument.—Except as otherwise ordered by the court on its own motion or
on application of any party, after the record is closed, the matter may be listed for
argument before or submission to the court.

    (h) Scope of review.—[Rule]Pa.R.A.P. 1551(a) (appellate jurisdiction petitions for
review) shall be applicable to review of a determination of the Board of Finance and
Revenue except that:

      (1) A question will be heard and considered by the court if it was raised at any
   stage of the proceedings below and thereafter preserved.

      (2) To the extent provided by the applicable law, the questions raised by the
   petition for review shall be determined on the record made before the court. [See
   Subdivision]See paragraph (f) of this rule.

   (i) Exceptions.—Any party may file exceptions to an initial determination by the
court under this rule within 30 days after the entry of the order to which exception is
taken. Such timely exceptions shall have the effect, for the purposes of [Rule]Pa.R.A.P.
1701(b)(3) (authority of [lower]a trial court or agency after appeal) of an order
expressly granting reconsideration of the determination previously entered by the court.
Issues not raised on exceptions are waived and cannot be raised on appeal.


   Official Note: [Subdivision]Paragraph (b) represents an exercise of the power
conferred by 42 Pa.C.S. § 5105(a) (right to appellate review) to define final orders by
general rule. The following statutes expressly require the Board of Finance and
Revenue to act within six months in certain cases:

      Section 1103 of The Fiscal Code, Act of April 9, 1929 (P.L. 343), [(]72 P.S.
§ 1103[)].



                                             27
      [Act of December 5, 1933, (Sp. session 1933-34), (P.L. 38, No. 6, known as
the Spirituous and Vinous Liquor Tax Law, § 5 (47 P.S. § 749).
      Act of January 14, 1952 (1951 P.L. 1965, No. 550), known as the Fuel Use
Tax Act, § 7 (72 P.S. § 2614.7).

      Sections 234 (sales and use tax), 341 (personal income tax), and 2005 (malt
beverage tax), Act of March 4, 1971 (P.L. 6, No. 2), known as The Tax Reform
Code of 1971 (72 P.S. §§ 7234, 7341, 9005)] Section 2005 (malt beverage tax) of
The Tax Reform Code of 1971, Act of March 4, 1971 (P.L. 6), 72 P.S. §9005.

       The following statute requires the Board of Finance and Revenue to act within
twelve months in certain tax refund matters:

      Section 3003.5 of the Tax Reform Code of 1971, Act of March 4, 1971 (P.L. 6),
72 P.S. § 10003.5 [, P.L. 6 , No. 2, 72 P.S. § 10003.5. Section 3003.5 was added by
Section 41 of the Act of June 16, 1994, P.L. 279, No. 48].

      The following statutes are covered by Section 1103 of The Fiscal Code [(petition
to Board of Finance and Revenue for review)]:

        Sections 809 (various insurance taxes) and 1001 (miscellaneous settlements,
[e.g.] for example, under [the act of May 17, 1921 (P. L. 789, No. 285), known as
The Insurance Department Act of 1921, § 212 (40 P.S. § 50) (retaliatory insurance
taxes)] Section 212 of The Insurance Department Act of 1921, Act of May 17, 1921
(P.L. 789), 40 P.S. §50) of [T]the Fiscal Code, Act of April 9, 1929 (P.L. 343), [(]72
P.S. §§ 809 and 1001[)].

       [Act of June 22, 1931 (P.L. 694, No. 255) § 4 (72 P.S. § 2186) (motor carriers-
trackless trolley carriers).

       Act of June 22, 1935 (P.L. 414, No. 182), known as the State Personal
Property Tax Act, § 18(b) (72 P.S. § 3250-11a(b)) (corporate loans tax). See Act of
April 25, 1929 (P. L. 669, No. 288), § 1.]

      [Act of May 23, 1945 (P.L. 893, No. 360), known as the Co-operative
Agricultural Association Corporate Net Income Tax Act, § 6] Section 6 of the Co-
operative Agricultural Association Corporate Net Income Tax Act, Act of May 23,
1945 (P.L. 893), [(]72 P.S. § 3420-21[6)], et seq.

      [Act of January 24, 1966 (P.L. (1965) 1509, No. 531), § 11 (40 P.S. § 1006.11)
(surplus lines tax)].



                                         28
        Sections 407 (corporate net income tax), 603 (capital stock—franchise tax), 702
(bank and trust company shares tax), 802 (title insurance [and trust] companies
shares tax), 904 (insurance premiums tax), 1102 ([utilities] gross receipts tax), 1111-C
(realty transfer tax), and 1503 (mutual thrift institutions tax) of the Tax Reform Code of
1971, Act of March 4, 1971 (P.L. 6), [(]72 P.S. §§ 7407, 7603, 7702, 7802, 7904, 8102,
8111-C, and 8503[)].

      75 Pa.C.S. § 9616(f) (motor carriers road tax).

    The basis of jurisdiction of the court under this rule will ordinarily be 42 Pa.C.S. §
763 (direct appeals from government agencies). [Subdivision]Paragraph (c) is not
intended to change the practice in connection with the review of orders of the Board of
Finance and Revenue insofar as the amount of detail in the pleadings is concerned.
What is required is that the petitioner raise every legal issue in the petition for review
which the petitioner wishes the court to consider. The legal issues raised need only be
specific enough to apprise the respondent of the legal issues being contested (e.g.
"valuation," "manufacturing," "sale for resale," etc.). [See generally]See generally
House of Pasta, Inc. v. Commonwealth, [37 Pa. Cmwlth. Ct. 317, ]390 A.2d 341 (Pa.
Cmwlth. 1978).

   [Subdivision]Paragraph (e) is based on Section 1104(e) of The Fiscal Code ,
which was suspended absolutely by these rules, and subsequently repealed.

   [Subdivision]Paragraph (f) is based on 2 Pa.C.S. § 501(b)(1) (scope of
subchapter) and 2 Pa.C.S. § 701(b)(1) (scope of subchapter), which exclude tax
matters from the on-the-record review requirements of 2 Pa.C.S. § 704 (disposition of
appeal).

  [Subdivision]Paragraph (h) is based on Section 1104(d) of The Fiscal Code , which
was suspended absolutely by these rules and subsequently repealed, and is intended
as a continuation of the prior law, except, of course, that the separate specification of
objections has been abolished by these rules.

   [Subdivision]Paragraph (i) is intended to make clear that the failure to file
exceptions will result in waiver by a petitioner of any issues previously presented to the
Commonwealth Court.

      [See also Rule]See also Pa.R.A.P. 1782 (security on review in tax matters).

***




                                              29
Rule 1573. Review of Orders in Which the Court Finds an Assertion of Double
Jeopardy Frivolous.

    (a) General rule.—Any party seeking review of a frivolousness determination by a
court of common pleas under Pennsylvania Rule of Criminal Procedure 587 shall file a
petition for review in the appellate court having jurisdiction over the matter. Review of a
frivolousness determination under Pennsylvania Rule of Criminal Procedure 587 shall
be governed by this chapter and ancillary provisions of these rules, except as otherwise
prescribed by this rule. The time for filing is provided for in Pa.R.A.P. 1512(a)(1).

   (b) Contents.—The contents of the petition for review are not governed by
Pa.R.A.P. 1513. Instead, the petition for review need not be set forth in numbered
paragraphs in the manner of a pleading, and shall contain the following (which shall,
insofar as practicable, be set forth in the order stated):

       [(i)](1) A statement of the basis for the jurisdiction of the appellate court.

      [(ii)](2) The text of the order in question, and the date of its entry in the trial
   court. If the order is voluminous, it may, if more convenient, be appended to the
   petition.

      [(iii)](3) A concise statement of the case containing the facts necessary to an
   understanding of the frivolousness issue(s) presented.

       [(iv)](4) The question(s) presented, expressed in the terms and circumstances
   of the case but without unnecessary detail.

      [(v)](5)  A concise statement of the reasons why the trial court erred in its
   determination of frivolousness.

       [(vi)](6) There shall be appended to the petition a copy of any opinions relating
   to the order sought to be reviewed, including findings of fact and conclusions of law
   in support of the frivolousness determination, as well as a copy of any transcripts or
   other record documents necessary to the appellate court’s review.

      [(vii)](7)   There shall be appended to the petition the verbatim texts of the
   pertinent provisions of constitutional provisions, statutes, ordinances, regulations, or
   other similar enactments which the case involves.

       [(viii)](8) There shall be appended to the petition any briefs filed in the trial court
   in support of the motion to dismiss.

       (9) The certificate of compliance required by Pa.R.A.P. 127.

                                             30
   (c) Caption and parties.—The parties in the trial court shall be named as parties in
the appellate court. If there are multiple defendants but the order for which review is
sought adjudicates the motion of only a single defendant, only that defendant may file a
petition for review.

    (d) No supporting brief.—All contentions in support of a petition shall be set forth in
the body of the petition as prescribed by subparagraph (b)(v) of this rule. No separate
brief in support of the petition for review will be received, and the prothonotary of the
appellate court will refuse to file any petition for review to which is annexed or appended
any brief other than the briefs filed in the trial court.

   (e) Essential requisites of petition.—The failure of a petitioner to present with
accuracy, brevity, and clearness whatever is essential to a ready and adequate
understanding of the points requiring consideration will be a sufficient reason for
denying the petition.

     (f) Effect of filing petition.—The filing of a petition for review shall not automatically
stay the proceedings before the trial court. A petitioner may file an application for a stay
in the trial or appellate court pending the determination of the petition for review, or the
trial or appellate court may issue a stay [sua sponte]sua sponte.

     (g) Answer to petition for review.—If the Commonwealth does not intend to file an
answer under this rule, it shall, within the time fixed by these rules for filing an answer,
file a letter stating that it does not intend to file an answer to the petition for review. The
failure to file an answer will not be construed as concurrence in the petition for review.
The appellate court may, however, direct the Commonwealth to file an answer. An
answer to a petition for review shall contain the certificate of compliance required
by Pa.R.A.P. 127.

   (h) Pa.R.A.P. 1531—1571 do not apply to petitions for review filed under this rule.
Pa.R.A.P. 1514 does apply, except that no copy of the petition needs to be served upon
the Attorney General.

    (i) Grant of petition for review and transmission of record.—If the petition for review
is granted, the prothonotary of the appellate court shall immediately give written notice
of the entry of the order to the clerk of the trial court and to each party who has
appeared in the appellate court. The grant of the petition for review shall operate as a
stay of all trial court proceedings. The clerk of the trial court shall docket the notice in
the same manner as a notice of appeal and shall mail that notice to all parties to the trial
court proceeding. The certified record shall be transmitted and filed in accordance with
Chapter 19 (preparation and transmission of the record and related matters). The times
fixed by those provisions for transmitting the record shall run from the date of the entry

                                              31
of the order granting the petition for review. No party needs to file a separate notice of
appeal.

     (j) Denial of petition for review.—If the petition for review is denied, the prothonotary
of the appellate court shall immediately give written notice of the order to the clerk of the
trial court and to each party who has appeared in the appellate court.


  Official Note: The trial court’s determination and the procedure for determining a
motion to dismiss on double jeopardy grounds is set forth in Pa.R.Crim.P. 587. If a trial
court denies such a motion without expressly finding that the motion is frivolous, the
order is immediately appealable by means of a notice of appeal under Pa.R.A.P. 313. If,
however, the trial court finds the motion to be frivolous, appellate review can be secured
only if the appellate court grants a petition for review. See Commonwealth v. Orie, 22
A.3d 1021 (Pa. 2011); Commonwealth v. Brady, [510 Pa. 336, ]508 A.2d 286 (Pa.
1986). If the Superior Court does not grant the petition for review, the defendant may file
a petition for allowance of appeal with the Supreme Court.

  Where the petition for review of the determination of frivolousness is granted, the
grant automatically initiates a separate appeal on the merits from the order denying the
pretrial motion seeking dismissal of criminal charges on double jeopardy grounds.

  A party may seek (or a court may sua sponte issue) a stay of the trial court
proceedings pending review of the frivolousness determination. Otherwise, the trial
court may proceed while the petition for review is pending. See Pa.R.A.P. 1701(d).
Where the petition for review of the determination of frivolousness is granted, the grant
automatically stays further proceedings in the trial courts.




                                             32
Rule 1703. Contents of Application for Stay.

    In addition to the requirements set forth in [Rule]Pa.R.A.P. 123 (Application for
Relief), an application for stay pursuant to this chapter shall set forth the procedural
posture of the case, including the result of any application for relief in any court below or
federal court, the specific rule under which a stay or supersedeas is sought, grounds for
relief, and, if expedited relief is sought, the nature of the emergency. The application
shall also identify and set forth the procedural posture of all related proceedings. The
application shall contain the certificate of compliance required by Pa.R.A.P. 127.




                                             33
Rule 1732. Application for Stay or Injunction Pending Appeal.

    (a) Application to [lower]trial court.—Application for a stay of an order of a
[lower]trial court pending appeal, or for approval of or modification of the terms of any
supersedeas, or for an order suspending, modifying, restoring, or granting an injunction
during the pendency of an appeal, or for relief in the nature of peremptory mandamus,
must ordinarily be made in the first instance to the [lower]trial court, except where a
prior order under this chapter has been entered in the matter by the appellate court or a
judge thereof.

    (b) Contents of application for stay.—An application for stay of an order of a
[lower]trial court pending appeal, or for approval of or modification of the terms of any
supersedeas, or for an order suspending, modifying, restoring, or granting an injunction
during the pendency of an appeal, or for relief in the nature of peremptory mandamus,
may be made to the appellate court or to a judge thereof, but the application shall show
that application to the [lower]trial court for the relief sought is not practicable, or that
the [lower]trial court has denied an application, or has failed to afford the relief which
the applicant requested, with the reasons given by the [lower]trial court for its action.
The application shall also show the reasons for the relief requested and the facts relied
upon, and if the facts are subject to dispute the application shall be supported by sworn
or verified statements or copies thereof. With the application shall be filed such parts of
the record as are relevant. Where practicable, the application should be accompanied
by the briefs, if any, used in the [lower]trial court. The application shall contain the
certificate of compliance required by Pa.R.A.P. 127.

  (c) Number of copies.—Seven copies of applications under this rule in the Supreme
Court or the Superior Court, and three copies of applications under this rule in the
Commonwealth Court, shall be filed with the original.


  Official Note: The subject matter of this rule was covered by former Supreme Court
Rule 62, former Superior Court Rule 53, and former Commonwealth Court Rule 112.
The flat seven day period for answer of former Supreme Court Rule 62 (which
presumably was principally directed at allocatur practice) has been omitted in favor of
the more flexible provisions of [Rule]Pa.R.A.P. 123(b).




                                            34
Rule 1770. Review of Out of Home Placement in Juvenile Delinquency Matters.

    (a) General rule.[ ]—If a court under the Juvenile Act, 42 Pa.C.S. § 6301 [et seq]et
seq., enters an order after an adjudication of delinquency of a juvenile pursuant to
Rules of Juvenile Court Procedure 409(A)(2) and 515, which places the juvenile in an
out of home overnight placement in any agency or institution that shall provide care,
treatment, supervision, or rehabilitation of the juvenile ("Out of Home Placement"), the
juvenile may seek review of that order pursuant to a petition for review under Chapter
15 (judicial review of governmental determinations). The petition shall be filed within ten
days of the said order.

    (b) Content.[ ]—A petition for review under subdivision (a) shall contain the
following:

   [(i)](1) a specific description of any determinations made by the juvenile court;

   [(ii)](2) the matters complained of;

   [(iii)](3) a concise statement of the reasons why the juvenile court abused its
   discretion in ordering the Out of Home Placement;

   [(iv)](4) the proposed terms and conditions of an alternative disposition for the
   juvenile; and

   [(v)](5) a request that the official court reporter for the juvenile court transcribe the
   notes of testimony as required by [subdivision]paragraph (g) of this Rule.

    Any order(s) and opinion(s) relating to the Out of Home Placement and the transcript
of the juvenile court’s findings shall be attached as appendices. The petition shall be
supported by a certificate of counsel to the effect that it is presented in good faith and
not for delay. The petition shall contain the certificate of compliance required by
Pa.R.A.P. 127.

    (c) Objection to specific agency or institution, or underlying adjudication of
delinquency, is not permitted.

      (1) A petition for review under [subdivision]paragraph (a) shall not challenge
   the specific agency or specific institution that is the site of the Out of Home
   Placement and instead shall be limited to the Out of Home Placement itself.

      (2) A petition for review under [subdivision]paragraph (a) shall not challenge
   the underlying adjudication of delinquency.


                                            35
   (d) Answer.[ ]—Any answer shall be filed within ten days of service of the petition,
and no other pleading is authorized. Any answer shall contain the certificate of
compliance required by Pa.R.A.P. 127. [Rule]Pa.R.A.P. 1517 (applicable rules of
pleading) and [Rule]Pa.R.A.P. 1531 (intervention) through 1551 (scope of review) shall
not be applicable to a petition for review filed under [subdivision]paragraph (a).

   (e) Service.[ ]—A copy of the petition for review and any answer thereto shall be
served on the judge of the juvenile court and the official court reporter for the juvenile
court. All parties in the juvenile court shall be served in accordance with
[Rule]Pa.R.A.P. 121(b) (service of all papers required). The Attorney General of
Pennsylvania need not be served in accordance with [Rule]Pa.R.A.P. 1514(c) (service),
unless the Attorney General is a party in the juvenile court.

   (f) Opinion of juvenile court.[ ]—Upon receipt of a copy of a petition for review under
[subdivision]paragraph (a), if the judge who made the disposition of the Out of Home
Placement did not state the reasons for such placement on the record at the time of
disposition pursuant to Rule of Juvenile Court Procedure 512 (D), the judge shall file of
record a brief statement of the reasons for the determination or where in the record
such reasons may be found, within five days of service of the petition for review.

    (g) Transcription of Notes of Testimony.[ ]—Upon receipt of a copy of a petition for
review under [subdivision]paragraph (a), the court reporter shall transcribe the notes
of testimony and deliver the transcript to the juvenile court within five business days. If
the transcript is not prepared and delivered in a timely fashion, the juvenile court shall
order the court reporter to transcribe the notes and deliver the notes to the juvenile
court, and may impose sanctions for violation of such an order. If the juvenile is
proceeding [in forma pauperis]in forma pauperis, the juvenile shall not be charged
for the cost of the transcript. Chapter 19 of the Rules of Appellate Procedure shall not
otherwise apply to petitions for review filed under this Rule.

    (h) Non-waiver of objection to placement.[ ]—A failure to seek review under this rule
of the Out of Home Placement shall not constitute a waiver of the juvenile’s right to seek
review of the placement in a notice of appeal filed by the juvenile from a disposition after
an adjudication of delinquency.


  Official Note: This Rule provides a mechanism for the expedited review of an order
of Out of Home Placement entered pursuant to Rule of Juvenile Court Procedure 515.
Rule of Juvenile Court Procedure 512(D) requires the judge who made the disposition
of an Out of Home Placement to place the reasons for an Out of Home Placement on
the record at the time of the disposition, and [subdivision]paragraph (f) of this Rule is
only applicable in the exceptional circumstance where the judge who made the
disposition of an Out of Home Placement fails to comply with Rule of Juvenile Court

                                            36
Procedure 512(D). The Juvenile Act, 42 Pa.C.S. § 6352, sets forth the considerations
for a dispositional order following an adjudication of delinquency and the alternatives for
disposition. The standard for review of a dispositional order is an abuse of discretion.
[See In the Interest of A.D.]See In the Interest of A.D., 771 A.2d 45 (Pa. Super.
2001) [(en banc)](en banc).




                                            37
Rule 1781. Stay Pending Action on Petition for Review.

   (a) Application to government unit.—Application for a stay or supersedeas of an
order or other determination of any government unit pending review in an appellate
court on petition for review shall ordinarily be made in the first instance to the
government unit.

    (b) Contents of application for stay or supersedeas.—An application for stay or
supersedeas of an order or other determination of a government unit, or for an order
granting an injunction pending review, or for relief in the nature of peremptory
mandamus, may be made to the appellate court or to a judge thereof, but the
application shall show that application to the government unit for the relief sought is not
practicable, or that application has been made to the government unit and denied, with
the reasons given by it for the denial, or that the action of the government unit did not
afford the relief which the applicant had requested. The application shall also show the
reasons for the relief requested and the facts relied upon, and if the facts are subject to
dispute the application shall be supported by sworn or verified statements or copies
thereof. With the application shall be filed such parts, if any, of the record as are
relevant to the relief sought. The application shall contain the certificate of
compliance required by Pa.R.A.P. 127.

   (c) Notice and action by court.—Upon such notice to the government unit as is
required by [Rule]Pa.R.A.P. 123 (applications for relief) the appellate court, or a judge
thereof, may grant an order of stay or supersedeas, including the grant of an injunction
pending review or relief in the nature of peremptory mandamus, upon such terms and
conditions, including the filing of security, as the court or the judge thereof may
prescribe. Where a statute requires that security be filed as a condition to obtaining a
supersedeas, the court shall require adequate security.




                                            38
Rule 1931. Transmission of the Record.

   (a) Time for transmission.

       (1) General rule.—Except as otherwise prescribed by this rule, the record on
   appeal, including the transcript and exhibits necessary for the determination of the
   appeal, shall be transmitted to the appellate court within 60 days after the filing of
   the notice of appeal. If an appeal has been allowed or if permission to appeal has
   been granted, the record shall be transmitted as provided by [Rule]Pa.R.A.P. 1122
   (allowance of appeal and transmission of record) or by [Rule]Pa.R.A.P. 1322
   (permission to appeal and transmission of record), as the case may be. The
   appellate court may shorten or extend the time prescribed by this
   [subdivision]paragraph for a class or classes of cases.

       (2) Children’s fast track appeals.—In a children’s fast track appeal, the record on
   appeal, including the transcript and exhibits necessary for the determination of the
   appeal, shall be transmitted to the appellate court within 30 days after the filing of
   the notice of appeal. If an appeal has been allowed or if permission to appeal has
   been granted, the record shall be transmitted as provided by [Rule]Pa.R.A.P. 1122
   (allowance of appeal and transmission of record) or by [Rule]Pa.R.A.P. 1322
   (permission to appeal and transmission of record), as the case may be.

    (b) Duty of [lower]trial court.—After a notice of appeal has been filed the judge who
entered the order appealed from shall comply with [Rule]Pa.R.A.P. 1925 (opinion in
support of order), shall cause the official court reporter to comply with [Rule]Pa.R.A.P.
1922 (transcription of notes of testimony) or shall otherwise settle a statement of the
evidence or proceedings as prescribed by this chapter, and shall take any other action
necessary to enable the clerk to assemble and transmit the record as prescribed by this
rule.

    (c) Duty of clerk to transmit the record.—When the record is complete for purposes
of the appeal, the clerk of the lower court shall transmit it to the prothonotary of the
appellate court. The clerk of the lower court shall number the documents comprising the
record and shall transmit with the record a list of the documents correspondingly
numbered and identified with sufficient specificity to allow the parties on appeal to
identify each document and whether it is marked as confidential, so as to determine
whether the record on appeal is complete. Any Confidential Information Forms and
the “Unredacted Version” of any pleadings, documents, or other legal papers
where a “Redacted Version” was also filed shall be separated either physically or
electronically and transmitted to the appellate court. Whatever is confidential
shall be labeled as such. If any case records or documents were sealed in the
lower court, the list of documents comprising the record shall specifically identify
such records or documents as having been sealed in the lower court. Documents

                                           39
of unusual bulk or weight and physical exhibits other than documents shall not be
transmitted by the clerk unless he or she is directed to do so by a party or by the
prothonotary of the appellate court. A party must make advance arrangements with the
clerk for the transportation and receipt of exhibits of unusual bulk or weight.
Transmission of the record is effected when the clerk of the lower court mails or
otherwise forwards the record to the prothonotary of the appellate court. The clerk of the
lower court shall indicate, by endorsement on the face of the record or otherwise, the
date upon which the record is transmitted to the appellate court.

    (d) Service of the list of record documents.—The clerk of the lower court shall, at
the time of the transmittal of the record to the appellate court, mail a copy of the list of
record documents to all counsel of record, or if unrepresented by counsel, to the parties
at the address they have provided to the clerk. The clerk shall note on the docket the
giving of such notice.

   (e) Multiple appeals.—Where more than one appeal is taken from the same order, it
shall be sufficient to transmit a single record, without duplication.

    (f) Inconsistency between list of record documents and documents actually
transmitted.—If the clerk of the lower court fails to transmit to the appellate court all of
the documents identified in the list of record documents, such failure shall be deemed a
breakdown in processes of the court. Any omission shall be corrected promptly
pursuant to [Rule]Pa.R.A.P. 1926 (correction or modification of the record) and shall
not be the basis for any penalty against a party.


  Official Note: [Rule]Pa.R.A.P. 1926 (correction or modification of the record)
provides the means to resolve any disagreement between the parties as to what should
be included in the record on appeal.

***




                                            40
Rule 1952. Filing of Record in Response to Petition for Review.

   (a) Time and notice.—Where under the applicable law the question raised by a
petition for review may be determined in whole or in part upon the record before the
government unit, the government unit shall file the record with the prothonotary of the
court named in the petition for review within 40 days after service upon it of the petition.
The court may shorten or extend the time prescribed in this [subdivision]paragraph.
The prothonotary shall give notice to all parties of the date on which the record is filed.

   (b) Certificate of record.—The government unit shall certify the contents of the
record and a list of all documents, transcripts of testimony, exhibits and other material
comprising the record. The government unit shall (1) arrange the documents to be
certified in chronological order, (2) number them, and (3) affix to the right or bottom
edge of the first page of each document a tab showing the number of that document.
These shall be bound and shall contain a table of contents identifying each document in
the record. If any documents or case records were maintained as confidential in
the government unit, the list of documents that comprise the record shall
specifically identify such documents or the entire record as having been
maintained as confidential, and the government unit shall either physically or
electronically separate such documents. The certificate shall be made by the head,
chairman, deputy, or secretary of the government unit. The government unit may file the
entire record or such parts thereof as the parties may designate by stipulation filed with
the government unit. The original papers in the government unit or certified copies
thereof may be filed.

     Instead of filing the record or designated parts thereof, the government unit may file
a certified list of all documents, transcripts of testimony, exhibits, and other material
comprising the record, or a certified list of such parts thereof as the parties may
designate, adequately describing each, and the filing of the certified list shall constitute
filing of the record. If any documents or case records were maintained as
confidential in the government unit, the list of documents that comprise the
record shall specifically identify such documents or the entire record as having
been maintained as confidential. The parties may stipulate that neither the record
nor a certified list be filed with the court. The stipulation shall be filed with the
prothonotary of the court, and the date of its filing shall be deemed the date on which
the record is filed. If a certified list is filed, or if the parties designate only parts of the
record for filing or stipulate that neither the record nor a certified list be filed, the
government unit shall retain the record or parts thereof. Upon request of the court or the
request of a party, the record or any part thereof thus retained shall be transmitted to
the court notwithstanding any prior stipulation. All parts of the record retained by the
government unit shall be a part of the record on review for all purposes.



                                              41
 (c) Notice to counsel of contents of certified record.—At the time of transmission of the
record to the appellate court, the government unit shall send a copy of the list of the
contents of the certified record to all counsel of record, or, if a party is unrepresented by
counsel, to that party at the address provided to the government unit.


  Official Note: The addition of [subdivision]paragraph (c) in 2012 requires
government units other than courts to notify counsel of the contents of the certified
record. This is an extension of the requirement in [Rule]Pa.R.A.P. 1931 (transmission
of the record) that trial courts give such notice.

***




                                             42
Rule 2111. Brief of the Appellant.

    (a) General rule.—The brief of the appellant, except as otherwise prescribed by
these rules, shall consist of the following matters, separately and distinctly entitled and
in the following order:

       (1) Statement of jurisdiction.

       (2) Order or other determination in question.

       (3) Statement of both the scope of review and the standard of review.

       (4) Statement of the questions involved.

       (5) Statement of the case.

       (6) Summary of argument.

      (7) Statement of the reasons to allow an appeal to challenge the discretionary
   aspects of a sentence, if applicable.

       (8) Argument for appellant.

       (9) A short conclusion stating the precise relief sought.

       (10) The opinions and pleadings specified in [Subdivisions]paragraphs (b) and
   (c) of this rule.

      (11) In the Superior Court, a copy of the statement of errors complained of on
   appeal, filed with the trial court pursuant to [Rule]Pa.R.A.P. 1925(b), or an averment
   that no order requiring a statement of errors complained of on appeal pursuant to
   Pa.R.A.P. 1925(b) was entered.

       (12)   The certificates of compliance required by Pa.R.A.P. 127 and 2135(d).

    (b) Opinions below.—There shall be appended to the brief a copy of any opinions
delivered by any trial court, intermediate appellate court, or other government unit
[below] relating to the order or other determination under review, if pertinent to the
questions involved. If an opinion has been reported, that fact and the appropriate
citation shall also be set forth.

   (c) Pleadings.—When pursuant to [Rule]Pa.R.A.P. 2151(c) (original hearing cases)
the parties are not required to reproduce the record, and the questions presented

                                            43
involve an issue raised by the pleadings, a copy of the relevant pleadings in the case
shall be appended to the brief.

    (d) Brief of the Appellant.—In the Superior Court, there shall be appended to the
brief of the appellant a copy of the statement of errors complained of on appeal, filed
with the trial court pursuant to Pa.R.A.P. 1925(b). If the trial court has not entered an
order directing the filing of such a statement, the brief shall contain an averment that no
order to file a statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(b) was entered by the trial court.


  Official Note: The 1999 amendment requires a statement of the scope and standard
of review. "'Scope of review' refers to 'the confines within which an appellate court must
conduct its examination.' (Citation omitted.) In other words, it refers to the matters (or
'what') the appellate court is allowed to examine. In contrast, 'standard of review' refers
to the manner in which (or 'how') that examination is conducted." Morrison v.
Commonwealth, Dept. of Public Welfare, [538 Pa. 122, 131, ]646 A.2d 565, 570 (Pa.
1994). This amendment incorporates the prior practice of the Superior Court pursuant to
Pa.R.A.P. 3518 which required such statements. Accordingly, [Rule]Pa.R.A.P. 3518
has been rescinded and its requirement is now subsumed under paragraph (a)(2) of this
Rule.

  Pa.R.A.P. 2119(f) requires a separate statement of reasons that an appellate court
should allow an appeal to challenge the discretionary aspects of a sentence. The 2008
amendments recognize that, while Pa.R.A.P. 2119(f) does not apply to all appeals, an
appellant must include the reasons for allowance of appeal as a separate enumerated
section immediately before the Argument section if he or she desires to challenge the
discretionary aspects of a sentence.

***




                                            44
Rule 2112. Brief of the Appellee.

    The brief of the appellee, except as otherwise prescribed by these rules, need
contain only a summary of argument and the complete argument for appellee, and may
also include counter-statements of any of the matters required in the appellant’s brief as
stated in Pa.R.A.P. 2111(a). Unless the appellee does so, or the brief of the appellee
otherwise challenges the matters set forth in the appellant’s brief, it will be assumed the
appellee is satisfied with them, or with such parts of them as remain unchallenged. The
brief of the appellee shall contain the certificates of compliance required by
Pa.R.A.P. 127 and 2135(d).


 Official Note: See Pa.R.A.P. 2111 and 2114—2119.




                                            45
Rule 2113. Reply Brief.

    (a) General rule.—In accordance with [Rule]Pa.R.A.P. 2185(a) (time for serving
and filing briefs), the appellant may file a brief in reply to matters raised by appellee’s
brief or in any [amicus curiae]amicus curiae brief and not previously addressed in
appellant’s brief. If the appellee has cross appealed, the appellee may file a similarly
limited reply brief. A reply brief shall contain the certificates of compliance required
by Pa.R.A.P. 127 and 2135(d).

   (b) Response to draft or plan.—A reply brief may be filed as prescribed in
[Rule]Pa.R.A.P. 2134 (drafts or plans).

      (c) Other briefs.—No further briefs may be filed except with leave of court.


   Official Note: An appellant now has a general right to file a reply brief. The scope of
the reply brief is limited, however, in that such brief may only address matters raised by
appellee and not previously addressed in appellant’s brief. No subsequent brief may be
filed unless authorized by the court.

 The length of a reply brief is set by [Rule]Pa.R.A.P. 2135 (length of briefs). The due
date for a reply brief is found in [Rule]Pa.R.A.P. 2185(a) (service and filing of briefs).

  Where there are cross appeals, the deemed or designated appellee may file a
similarly limited reply brief addressing issues in the cross appeal. [See also Rule]See
also Pa.R.A.P. 2136 (briefs in cases involving cross appeals).

  The 2011 amendment to [subdivision]paragraph (a) authorized an appellant to
address in a reply brief matters raised in [amicus curiae]amicus curiae briefs. Before
the 2011 amendment, the rule permitted the appellant to address in its reply brief only
matters raised in the appellee’s brief. The 2011 amendment did not change the
requirement that the reply brief must not address matters previously addressed in the
appellant’s principal brief.

***




                                              46
Rule 2152. Content and Effect of Reproduced Record.

   (a) General rule.—The reproduced record shall contain the following:

      (1) The relevant docket entries and any relevant related matter ([see Rule]see
   Pa.R.A.P. 2153 (docket entries and related matter)).

      (2) Any relevant portions of the pleadings, charge or findings ([see Rule]see
   Pa.R.A.P. 2175(b) (order and opinions) which provides for a cross reference note
   only to orders and opinions reproduced as part of the brief of appellant).

       (3) Any other parts of the record to which the parties wish to direct the particular
   attention of the appellate court.

      (4) The certificate of compliance required by Pa.R.A.P. 127.

   (b) Immaterial formal matters.—Immaterial formal matters (captions, subscriptions,
acknowledgments, etc.) shall be omitted.

    (c) Effect of reproduction of record.—The fact that parts of the record are not
included in the reproduced record shall not prevent the parties or the appellate court
from relying on such parts.

   (d) “Confidential Information” and “Confidential Documents”, as those terms
are defined in the Public Access Policy of the Unified Judicial System of
Pennsylvania: Case Records of the Appellate and Trial Courts, shall appear in the
reproduced record in the same manner and format as they do in the original
record.


  Official Note: The general rule has long been that evidence which has no relation to
or connection with the questions involved must not be reproduced. [See]See former
Supreme Court Rule 44, former Superior Court Rule 36 and former Commonwealth
Court Rule 88. [See also, e.g.,]See also, e.g., Shapiro v. Malarkey, [278 Pa. 78, 84,
]122 A[tl]. 341, 342[, 29 A.L.R. 1358] (Pa. 1923); Sims v. Pennsylvania R.R. Co., [279
Pa. 111, 117,] 123 A[tl]. 676, 679 (Pa. 1924).

 [See Rule]See Pa.R.A.P. 2189 for procedure in cases involving the death penalty.

   The Public Access Policy of the Unified Judicial System of Pennsylvania: Case
Records of the Appellate and Trial Courts (“Public Access Policy”) does not
apply retroactively to pleadings, documents, or other legal papers filed prior to
the effective date of the Public Access Policy. Reproduced records may therefore

                                           47
contain pleadings, documents, or legal papers that do not comply with the Public
Access Policy if they were originally filed prior to the effective date of the Public
Access Policy.




                                         48
Rule 2156. Supplemental Reproduced Record.

      When, because of exceptional circumstances, the parties are not able to
   cooperate on the preparation of the reproduced record as a single document, the
   appellee may, in lieu of proceeding as otherwise provided in this chapter, prepare,
   serve, and file a [Supplemental Reproduced Record]supplemental reproduced
   record setting forth the portions of the record designated by the appellee. A
   supplemental reproduced record shall contain the certificate of compliance
   required by Pa.R.A.P. 127. “Confidential Information” and “Confidential
   Documents”, as those terms are defined in the Public Access Policy of the
   Unified Judicial System of Pennsylvania: Case Records of the Appellate and
   Trial Courts, shall appear in the reproduced record in the same manner and
   format as they do in the original record.


  Official Note: Former Supreme Court Rules 36, 38 and 57, former Superior Court
Rules 28, 30, and 47 and former Commonwealth Court Rules 32A, 82, and 84 all
inferentially recognized that a supplemental record might be prepared by the appellee,
but the former rules were silent on the occasion for such a filing. The preparation of a
single reproduced record has obvious advantages, especially where one party
designates one portion of the testimony, and the other party designates immediately
following testimony on the same subject. However, because of emergent circumstances
or otherwise, agreement on the mechanics of a joint printing effort may collapse, without
affording sufficient time for the filing and determination of an application for enforcement
of the usual procedures. In that case an appellee may directly present the relevant
portions of the record to the appellate court.

  As the division of the reproduced record into two separate documents will ordinarily
render the record less intelligible to the court and the parties, the preparation of a
supplemental reproduced record is not favored and the appellate court may suppress a
supplemental record which has been separately reproduced without good cause.

   The Public Access Policy of the Unified Judicial System of Pennsylvania: Case
Records of the Appellate and Trial Courts (“Public Access Policy”) does not
apply retroactively to pleadings, documents, or other legal papers filed prior to
the effective date of the Public Access Policy. Supplemental reproduced records
may therefore contain pleadings, documents, or legal papers that do not comply
with the Public Access Policy if they were originally filed prior to the effective
date of the Public Access Policy.




                                            49
Rule 2171. Method of Reproduction. Separate Brief and Record.

    (a) General Rule.—Briefs and reproduced records may be reproduced by any
duplicating or copying process which produces a clear black image on white paper.
Briefs and records shall comply with the requirements of [Rule]Pa.R.A.P. 124 and shall
be firmly bound at the left margin.

   (b) Separate brief and record.—In all cases the reproduced record may be bound
separately, and must be if it and the brief together contain more than 100 pages or if
the reproduced record contains “Confidential Information” or “Confidential
Documents”, as those terms are defined in the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial
Courts (“Public Access Policy”), in any pleadings, documents, or legal papers
originally filed after the effective date of the Public Access Policy.


  Official Note:     See Rule 124 (form of papers; number of copies) for general
provisions on quality, size and format of papers (including briefs and reproduced
records) filed in Pennsylvania courts.




                                         50
Rule 2544. Contents of Application for Reargument.

   (a) General rule.—The application for reargument need not be set forth in numbered
paragraphs in the manner of a pleading, and shall contain the following (which shall,
insofar as practicable, be set forth in the order stated):

      (1) A reference to the order in question, or the portions thereof sought to be
   reargued, and the date of its entry in the appellate court. If the order is voluminous, it
   may, if more convenient, be appended to the application.

      (2) A specification with particularity of the points of law or fact supposed to have
   been overlooked or misapprehended by the court.

      (3) A concise statement of the reasons relied upon for allowance of reargument.
   [See Rule]See Pa.R.A.P. 2543 (considerations governing allowance of reargument).

       (4) There shall be appended to the application a copy of any opinions delivered
   relating to the order with respect to which reargument is sought, and, if reference
   thereto is necessary to ascertain the grounds of the application for reargument, slip
   opinions in related cases. If whatever is required by this paragraph to be appended
   to the application is voluminous, it may, if more convenient, be separately presented.

    (b) No supporting brief.—All contentions in support of an application for reargument
shall be set forth in the body of the application as prescribed by paragraph (a)(3) of this
rule. No separate brief in support of an application for reargument will be received, and
the prothonotary of the appellate court will refuse to file any application for reargument
to which is annexed or appended any supporting brief.

    (c) Length.—Except by permission of the court, an application for reargument shall
not exceed 3,000 words, exclusive of pages containing table of contents, table of
citations and any addendum containing opinions, etc., or any other similar
supplementary matter provided for by this rule.

   (d) Certificate of compliance.[—]

       (1) Word count.—An application for reargument that does not exceed 8 pages
   when produced on a word processor or typewriter shall be deemed to meet the
   limitation in [subdivision]paragraph (c) of this rule. In all other cases, the attorney
   or unrepresented filing party shall include a certification that the application for
   reargument complies with the word count limits. The certificate may be based on the
   word count of the word processing system used to prepare the application for
   reargument.


                                            51
      (2) Public Access Policy of the Unified Judicial System of Pennsylvania:
   Case Records of the Appellate and Trial Courts.—An application for
   reargument shall contain the certificate of compliance required by Pa.R.A.P.
   127.

   (e) Essential requisites of application.—The failure of an applicant to present with
accuracy, brevity, and clearness whatever is essential to a ready and adequate
understanding of the points requiring reconsideration will be a sufficient reason for
denying the application.

   (f) Multiple applicants.—Where permitted by [Rule]Pa.R.A.P. 512 (joint appeals) a
single application for reargument may be filed.




                                          52
Rule 2545. Answer to Application for Reargument.

    (a) General rule.—Except as otherwise prescribed by this rule, within 14 days after
service of an application for reargument, an adverse party may file an answer. The
answer shall be deemed filed on the date of mailing if first class, express, or priority
United States Postal Service mail is utilized. The answer need not be set forth in
numbered paragraphs in the manner of a pleading. The answer shall set forth any
procedural, substantive or other argument or ground why the court should not grant
reargument. The answer shall contain the certificate of compliance required by
Pa.R.A.P. 127. No separate motion to dismiss an application for reargument will be
received. A party entitled to file an answer under this rule who does not intend to do so
shall, within the time fixed by these rules for filing an answer, file a letter stating that an
answer to the application for reargument will not be filed. The failure to file an answer
will not be construed as concurrence in the request for reargument.

    (b) Children’s fast track appeals.—In a children’s fast track appeal, within 7 days
after service of an application for reargument, an adverse party may file an answer. The
answer shall be deemed filed on the date of mailing if first class, express, or priority
United States Postal Service mail is utilized. The answer need not be set forth in
numbered paragraphs in the manner of a pleading. The answer shall set forth any
procedural, substantive or other argument or ground why the court should not grant
reargument. The answer shall contain the certificate of compliance required by
Pa.R.A.P. 127. No separate motion to dismiss an application for reargument will be
received. A party entitled to file an answer under this rule who does not intend to do so
shall, within the time fixed by these rules for filing an answer, file a letter stating that an
answer to the application for reargument will not be filed. The failure to file an answer
will not be construed as concurrence in the request for reargument.




                                              53
Rule 2751. Applications for Further Costs and Damages.

    An application for further costs and damages must be made before the record is
remanded, unless the appellate court, for cause shown, shall otherwise direct. Such an
application must set forth specifically the reasons why it should be granted, and shall be
accompanied by the opinion of the court and the briefs used therein. An application for
further costs and damages shall contain the certificate of compliance required by
Pa.R.A.P. 127.


 Official Note: Based on former Supreme Court Rule 65 and former Superior Court
Rule 56, and makes no change in substance.




                                           54